Citation Nr: 1729544	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2015, the Board denied the Veteran's claim to service connection for a right eye disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC or the Court).  In a September 2016 Order, the Court granted a Joint Motion for Remand (Joint Motion).  The Board remanded the claim in compliance with the Joint Motion in January 2017.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an eye disorder, to include pseudophakia and corneal transplantation of the right eye, nuclear sclerotic cataract in the right eye, and bilateral retinal scarring.

In a September 2016 Joint Motion, the parties agreed that a remand was necessary due to the inadequacy of a VA examination dated June 2010.  The June 2010 VA examination had limited its consideration to only possible traumatic origin of the right eye cataract and reported that the Veteran's visual acuity in the right eye was noted to be 20/20 at the separation physical.

The Joint Motion stated, in the relevant part, that the June 2010 VA examination "did not discuss whether any right eye disability began during service, irrespective of any connection to an in-service event."  The Joint Motion had recounted that Veteran had been noted "as normal upon enlistment and been diagnosed with a cataract in his right eye five months after his six-year period of active service."  Additionally, the Joint Motion stated that the "VA optometrist did not adequately discuss whether the Appellant's right eye cataract initially manifested during or was incurred coincident with his military service."   The Joint Motion further stated that the Veteran was only in his mid-20s at the time and, quoting the June 2010 VA examination, that the Veteran "developed a visually significant cataract in the right eye at an early age."

On remand from the Board, in April 2017, when asked to address the question of manifestation or coincident with service, a VA opinion (provided by the same staff physician who also provided the opinion in the June 2010 VA examination), answered with the following:  

As to the other issues which were to be specifically addressed . . . [c]ataract development in the right eye "at an early age" five months after his six-year period of service.

This [is] open to speculation as I did not personally examine the eye at that time and depend on the notation of the examining ophthalmologist.  The exam does state that it is a nuclear sclerotic cataract and not a traumatic cataract.  It also is noted that the [V]eteran's visual acuity was noted to be 20/20 in the right eye at his separation physical on 09/26/1991.

The VA opinion also reported:  "As stated previously, nuclear sclerotic cataracts are age related and not caused by trauma.  It is unusual to have a nuclear sclerotic cataract of the severity to require cataract surgery at the age of 24, however, I cannot comment on that diagnoses since I did not examine the [V]eteran."  This still seems not to consider "whether any right eye disability began during service, irrespective of any connection to an in-service event," as stated in the Joint Remand.  Therefore, an additional opinion is still necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion or, if found necessary, an additional examination, from a different examiner.  The claims file must be provided to the examiner.  

The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disorder (pseudophakia and corneal transplantation and nuclear sclerotic cataract of the right eye and retinal scarring) initially manifested during or was incurred coincident with the Veteran's military service.  The Veteran was treated for nuclear sclerotic cataracts in his right eye five months after leaving service and the examiner is not to limit his or her opinion to whether the Veteran's eye disability was caused by a specific in-service event or trauma.

2.  Readjudicate the claims in light of all the evidence.  If the benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

